       Case 2:18-mj-02623-DUTY Document 1 Filed 10/02/18 Page 1 of 1 Page ID #:1

                                                                                             FILED


                                                                                    1G 1 ~ OCT - 2 Ali 10~ E 6
                                                                                C     'r r _I L Ci'„nli~   ~- ~
                                                                                                           .,
                                                                                                ~'            ~' ~, .

                                                                                                       ` n
                                                                                                       .
                                   UNITED STATES DISTRICT COURT -- — -----                                 .- - -.-_ _
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                      r~~ ~
                                                          CASE NUMBER                         'ixe


                                            PLAINTIFFS)                   I
                           V.



               ~~,~ ~1,_ ~~1_                                               AFFIDAVIT RE
                      r~~   ~~           DEFENDANT(S).                OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:           ~~w+~tv~a,     Cc~tM.Ql~i~~✓~~
in the       ~~         1~              District of       ',~' ~wi                 on                                          7l~is
at                 ❑ a.m. / O p.m. The offense was allegedly mmitted on or about
in violation ?o~f ~'itle    `~                         U.S.C., Sections)     ~ l~~
t0 Wit:        f~~                K~~Y~~              R;~~"
A warrant for defendant's arrest was issued by:

Bond of$                              was ❑set / ❑recommended.

Type of Bond:

Relevant documents) on hand (attach):



I swear that the foregoing is true and carreat~t~~the best of my knowledge.

Swan to befor m~.~a su s rib d in my pxe$~1'tc, on                            ~~ I ~ ~ ~                                , by
  ~a n n~ ~~ 1 I lI~~~ I                       -~-4
                                                  ~:?         ,Deputy Clerk.



                                                                  ~~~~ ~e~~
Signature of Agent                                            Print Name of Agent

          ,
                                                                        C~c~l              ~~
          ~~~
Agency                                                        Title


CR-52(05/98)                          AFFIDAVIT REOUT-OF-DISTRICT WARRANT
